0

In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-00019-CR
          01-06-00020-CR
____________

APRIL SHAWNRAIA CAMPBELL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause Nos.  1038495 and 1038496



 
MEMORANDUM  OPINION
               Appellant April Shawnraia Campbell pleaded guilty to the felony offense
of aggravated assault in trial court cause number 1038495 and to the felony offense
of unlawful possession of firearm by a felon in cause number 1038496.  In
accordance with her plea bargain agreements with the state, the trial court sentenced
appellant to confinement for four years in cause number 1038495 and to confinement
for 11 years in cause number 1038496.  Appellant filed a timely pro se notice of
appeal in each case.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).  Griffin v. State, 145 S.W.3d 645,
648-49 (Tex. Crim. App. 2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App.
2001).  
               The trial court’s certification of appellant’s right to appeal in each case
states that this is a plea-bargained case and appellant has no right to appeal.  The
record supports the correctness of the certifications.  Dears v. State, 154 S.W.3d 610,
614-15 (Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court’s
certification shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We note that appellant also waived her right to appeal in each case.  See
Buck v. State, 45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeals for lack of jurisdiction.
 Any  pending motions are dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).